Citation Nr: 0816726	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  97-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder.

2.  Entitlement to an extraschedular evaluation for a 
service-connected low back strain with degenerative changes, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an October 1996 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Waco, Texas in which the 
RO granted service connection for a low back condition 
(hereinafter referred to as a "low back disorder" or "low 
back disability") and assigned a noncompensable evaluation 
effective September 17, 1996.  In that same rating decision, 
the RO denied the appellant's claim of entitlement to service 
connection for abdominal pain.  The appellant, who had active 
service from July 1988 to August 1995, appealed that decision 
to the BVA.  Thereafter, the appellant's claims file was 
transferred to the RO in Wichita, Kansas.  Prior to 
certification of the appellant's appeal to the Board, the RO 
in Wichita increased the appellant's noncompensable service-
connected low back disability rating to 20 percent. See 
rating decisions dated in September 1998 and October 2001.  
Subsequently, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in February 2003.  
Thereafter, the Board issued a decision in June 2003 which 
(1) denied the appellant's claim of entitlement to service 
connection for an abdominal disorder, (2) granted a schedular 
increase from 20 percent to 40 percent for the appellant's 
service-connected low back disorder and (3) denied the 
appellant an extraschedular disability rating for his 
service-connected low back disorder pursuant to the 
provisions of 38 C.F.R. § 3.321 (b)(1). 




The appellant appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
"CAVC" or "Court").  In a January 2007 memorandum 
decision, the Court affirmed in part and vacated in part the 
Board's June 2003 decision. See January 2007 memorandum 
decision; February 2007 CAVC order.  The case has since been 
returned to the Board for further review.  

In light of the January 2007 CAVC memorandum decision and the 
instructions set forth therein, the Board hereby REMANDS the 
issues of (1) entitlement to service connection for an 
abdominal disorder and (2) entitlement to an extraschedular 
evaluation for a service-connected low back strain with 
degenerative changes to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On appeal before the CAVC, the appellant argued (among other 
things) that the Board's June 2003 decision was in error 
since (1) he did not receive appropriate notice of the 
evidence needed to substantiate his claim of entitlement to 
service connection for an abdominal disorder pursuant to the 
Veterans Claims Assistance Act of 2000 ("VCAA") and (2) the 
Board failed to provide sufficient reasons and bases as to 
why VA did not refer the appellant's service-connected low 
back disorder claim for an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321 (b)(1) since evidence of record 
indicates that this disorder markedly interferes with the 
appellant's ability to secure and maintain gainful 
employment. See appellant's CAVC brief.  

In its January 2007 memorandum decision, the Court found that 
the appellant did not receive adequate VCAA notice in regards 
to his abdominal disorder claim; and that the appellant was 
prejudiced by this error since he was denied a meaningful 
opportunity to participate in the processing of his claim. 
CAVC memorandum decision, pgs. 9-10.  As such, the Court 
vacated the portion of the Board's June 2003 decision denying 
service connection for an abdominal disorder and remanded the 
claim to the Board for compliance with the VCAA. Id.  
Therefore, in compliance with the Court's January 2007 
memorandum decision and February 2007 order, the Board 
remands this issue to the AMC for the purpose of providing 
the appellant proper VCAA notice. 

In terms of the issue of entitlement to an extraschedular 
evaluation for the appellant's service-connected low back 
disability, the Court found the Board's June 2003 reasons and 
bases insufficient on the basis that the Board failed to 
reconcile evidence indicating that the appellant's back 
disorder resulted in interference with his employability. 
Id., p. 11.  In light of this finding, the Court ordered that 
this issue be remanded for readjudication and an adequate 
statement of reasons and bases. Id.    

As discussed in the Board's June 2003 decision, VA's Schedule 
for Rating Disabilities ordinarily applies unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  In such exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation. See 38 C.F.R. 
§ 3.321(b)(1).  The appellant contends that his low back 
disability affects his job performance; and evidence of 
record exists supporting this assertion.  However, at the 
time the RO considered the issue of an extraschedular 
evaluation, the appellant's service-connected low back 
disability was found to be, at most, 20 percent disabling. 
See May 1997 Statement of the Case, p. 17; rating decisions 
dated in September 1998 and October 2001.  Although the RO 
evaluated the appropriateness of the current 40 percent 
disability assigned to the appellant's service-connected low 
back disability in June 2004, it does not appear that an 
extraschedular evaluation was considered at that time.  
Therefore, the Board finds it appropriate that the AMC 
address the question of whether the appellant's service-
connected low back disability should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.


However, prior to making its determination as to whether an 
extraschedular evaluation is appropriate, the Board finds 
that the AMC should undertake additional development on this 
issue.  Specifically, a review of the evidence of record 
reveals a letter from the appellant dated in May 2004 in 
which the appellant reported that he was enrolled in the VA 
Vocational Rehabilitation and Employment Program.  Records 
pertaining to the appellant's participation in this program 
may be both relevant and probative to the issue of 
entitlement to an extraschedular evaluation in this case.  As 
such, the AMC should attempt to associate these records with 
the claims file.  

In addition to the foregoing, the Board observes that the 
appellant's most recent VA medical examination of record 
pertaining to his low back disability occurred in April 2004.  
Notably, the medical opinion contained in this examination 
report does not discuss the issue of whether the appellant's 
low back disability results in marked interference with his 
employability.  As such, the Board finds that the appellant 
should be afforded a new VA orthopedic examination for the 
purpose of addressing this medical question. 

Therefore, in compliance with the Court's January 2007 
memorandum decision, the Board remands this case to the AMC 
for the following actions: 

1.  The AMC should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claim of entitlement 
to service connection for an abdominal 
disorder, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


2.  The AMC should obtain a copy of any 
records related to the appellant from 
the VA Vocational Rehabilitation and 
Employment division, referenced in the 
appellant's letter of May 2004. 
  
3.  The appellant should be afforded a 
VA orthopedic examination in order to 
determine the current severity of his 
service-connected low back strain with 
degenerative changes.  The AMC should 
provide the claims file to the examiner 
for review in conjunction with this 
examination, and the examiner should 
acknowledge such review in the 
completed examination report.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  After the 
appellant is evaluated, the examiner 
should be asked to provide an opinion 
as to the impact of the veteran's 
service-connected low back disability 
on his ability to work.  The examiner 
should specifically be asked to provide 
a complete rationale for all opinions 
and conclusions in his or her report.

4.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, the AMC should 
readjudicate the claim.  This 
readjudication should specifically 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating. 

If the benefits sought are not granted, the appellant and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

